Citation Nr: 1224848	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression, as secondary to a service-connected disability. 

2.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus. 

3.  Entitlement to an increased rating in excess of 20 percent for the service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from September 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 and May 2009 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The January 2008 rating decision denied the Veteran's claim of entitlement to service connection for depression secondary to diabetes mellitus and denied an increased rating in excess of 20 percent for the service-connected diabetes mellitus.  The May 2009 rating decision denied entitlement to service connection for hypertension secondary to diabetes mellitus and denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a left knee condition. 

The Board notes that during the pendency of the appeal a March 2012 rating decision granted the Veteran service connection for degenerative joint disease of the left knee with an initial 10 percent disability rating; thus, the benefits sought on appeal have been fully granted and the issue is no longer before the Board.  The March 2012 rating decision also granted the Veteran service connection for diabetic peripheral neuropathy of the right lower extremity and left lower extremity secondary to his service-connected diabetes mellitus with initial 20 percent disability ratings effective January 26, 2012.  

The Veteran testified before a Decision Review Officer (DRO) in June 2010. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board notes that a Supplemental Statement of the Case (SSOC) for entitlement to service connection for depression is dated April 18, 2012, in the Veteran's claims file but is dated June 7, 2012, in the Virtual VA paperless claims processing system; however, they are the same SSOC.  

The issue of entitlement to service connection for a psychiatric disorder, to include depression, as secondary to a service-connected disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  Hypertension was not present in service or for many years thereafter, and it was not caused or aggravated by the service-connected diabetes mellitus.

3.  The Veteran's diabetes mellitus is managed by oral medication and restricted diet; however, there is no evidence it is managed by restriction of activities or episodes of hypoglycemic reactions or ketoacidosis requiring hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2011).  

2.  The criteria for an increased rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.75, 4.119, Diagnostic Code 7913 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in July 2007 and August 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letters also included information pertaining to the downstream disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, VA examinations and statements from the Veteran and his representative.   The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).








II.  Analysis

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection will be presumed for chronic disease, including hypertension, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).   When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record does not show, nor does the Veteran contend, that his hypertension was manifested during service or within the one-year after service.  Instead, the Veteran asserts that his hypertension is secondary to his service-connected diabetes mellitus.  However, after a careful review of the Veteran's claims file, including the Veteran's statements, the Board finds that the preponderance of the evidence is against the Veteran's claim of secondary service connection. 

The Veteran's claims file includes diagnoses of hypertension and two medical opinions on the possible etiology of the Veteran's hypertension; however, both opinions are negative nexus opinions.  The September 2006 VA examination report stated that the Veteran had a diagnosis of hypertension but that it was not a complication of his diabetes mellitus.  The rationale that the Veteran's hypertension was not a complication of his diabetes mellitus was that the Veteran was diagnosed with hypertension prior to diabetes mellitus and that the Veteran had normal kidney function.  It was also noted that the Veteran's hypertension was not worsened or increased by the Veteran's diabetes mellitus.  

At the March 2009 VA examination it was noted that the Veteran reported that he was diagnosed with hypertension at the same time as he was diagnosed with diabetes.  The VA examiner opined that the Veteran's hypertension was not related to his diabetes mellitus.  The rationale was that according to the Veteran's records, his elevated blood pressure readings began in 1997 and predated his diagnosis of diabetes mellitus.  Thus, the Veteran's diabetes could not be said to have caused his hypertension.  Furthermore, it cannot be said that his hypertension has been aggravated by his diabetes because there is no renal disease as evidenced by normal BUN, creat, and microalbumin.  It was noted that the Veteran's poor blood pressure control was most likely due to his noncompliance according to a review of his medical records and not his diabetes mellitus. 

The Board notes that in addition to the September 2006 and March 2009 VA examinations, hypertension was not checked as a secondary disability to the Veteran's diabetes mellitus at the January 2012 VA examination.  Moreover, the Veteran's VA physician stated in letters in March 2007, January 2008, and August 2008, that she treated the Veteran for both diabetes mellitus and hypertension; however, she did not state the etiology of either of those disorders. 

Thus, the Board finds that the two opinions of etiology of record are against the Veteran's claim of entitlement to service connection for hypertension secondary to the service-connected diabetes mellitus.  The Board finds that these opinions are probative because not only did the VA examiners give clear opinions but they also  stated that the Veteran's hypertension was diagnosed before his diabetes mellitus and the March 2009 VA examiner related the Veteran's hypertension to noncompliance after reviewing the Veteran's claims file.  Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Thus, the Board finds that the only probative opinions of record are the VA examiner's opinions, which are against the Veteran's claim. 

In regards to the Veteran's statements, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).   In addition, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  A careful review of the Veteran's treatment records did not reveal any references that that the Veteran believed his hypertension was due to his service-connected diabetes mellitus.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the only time the Veteran stated that his hypertension was due to his service-connected diabetes mellitus were statements made to the Board.

In light of evidence of record that the fact that the only statements relating the Veteran's hypertension was due to his service-connected diabetes mellitus were made after the pursuit of this claim, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran only reported that his hypertension was due to his service-connected diabetes mellitus after filing his claim for service connection.  Therefore, the Board finds that there is no probative evidence of record that relates the Veteran's hypertension secondary to his service-connected diabetes mellitus.  

Generally, when a Veteran contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, supra.  In this case, the Board finds that the only probative opinions of nexus are against the Veteran's claim.  Thus, the Board finds that service connection must be denied.   

In sum, the Board finds the preponderance of the evidence is against the Veteran's claim since the only probative opinions of record are against the Veteran's claim.  The evidence does not support a finding that his hypertension is secondary to or aggravated by his service-connected diabetes mellitus.  The preponderance of the evidence is against the Veteran's claim.  Accordingly, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


Service-Connected Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The January 2008 rating decision continued the Veteran's 20 percent disability rating for his service-connected diabetes mellitus.  The Veteran is currently rated 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913 diabetes mellitus warrants a 10 percent rating if the disease is manageable by diet only.  A 20 percent rating is warranted if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

In order for the Veteran to warrant an increased rating in excess of 20 percent the Veteran's diabetes mellitus must be manifested by the need of insulin, restricted diet, and regulation of activities in order to warrant a higher rating.  While it was noted in both a January 2008 letter and an August 2008 letter by the Veteran's VA physician that he was on daily insulin injections since early 2007 and had a restricted diet,  it was also noted that the Veteran should increase his physical activity.  The March 2006 VA examination report noted that the Veteran was not restricted in his ability from performing strenuous physical activity.  At the Veteran's January 2012 VA examination it was noted that the Veteran was on prescribed oral hypoglycemic agents and on prescribed insulin with more than one injection per day.  It was also specifically noted that the Veteran did not have a regulation of activities as part of his medical management of his diabetes mellitus.  It was also noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month and that he had no episodes of ketoacidosis or hypoglycemia that required hospitalization over the past year.  It was also noted that the Veteran did not have progressive unintentional weight loss or progressive loss of strength attributable to his diabetes mellitus.  

Thus, the Board finds that the Veteran's diabetes mellitus does not warrant an increased rating since there is no evidence that his diabetes mellitus requires a regulation of activities.  The Board finds that any regulation of activities is the result of his bilateral knee disorders.  The Board notes that the Veteran was told to increase his physical activity and it was because of his degenerative joint disease of the knees bilaterally that he could not; this was stated by the Veteran's VA physician in July 2008 and August 2008 and the Veteran stated in his June 2008 VA-9 Substantive Appeal that his activity was limited by his knees. 


Thus, the Board finds that the Veteran's diabetes mellitus does not warrant an increased rating in excess of 20 percent.  In order to warrant an increased rating the Veteran's diabetes mellitus must be managed by insulin, a restricted diet, and restriction of activities; however, his claims file reveals that while his diabetes mellitus has been managed by insulin and a restricted diet there is no evidence that his activities was restricted because of his diabetes mellitus.  The Veteran and his VA physician both state that he has been restricted in his activities as a result of his knees bilaterally.  Thus, the Board finds that the Veteran does not warrant an increased rating of 40 percent.  The Board also notes that though the Veteran has never been hospitalized and therefore, he does not meet the criteria for a rating in excess of 20 percent.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's diabetes mellitus is contemplated by the rating criteria.  In addition, it was noted at the January 2012 VA examination that the Veteran worked full time in housekeeping at the VA Medical Center for the past nine years.   In addition, it was noted that he has never been hospitalized in the past year for his diabetes mellitus.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran does not warrant an increased rating in excess of 20 percent since there is no evidence that the Veteran's activities have been regulated because of his diabetes mellitus.  Thus, an increased rating in excess of 20 percent is not warranted.  


ORDER

Entitlement to service connection for hypertension, as secondary to the service-connected diabetes mellitus, is denied. 

Entitlement to an increased rating in excess of 20 percent for the service-connected diabetes mellitus is denied. 


REMAND

The Board finds that further development is warranted for the issue of entitlement to service connection for depression secondary to a service-connected disability.  The Board notes that the Veteran originally filed his claim for entitlement to service connection for depression secondary to diabetes mellitus; however, after a careful review of the Veteran's claims file the Board finds that the issue on appeal should be recharacterized to include all service-connected disabilities.  

The Board notes that the Veteran has a current diagnosis of depression and an October 2004 VA treatment note stated that the Veteran's depression was due to his impotency and in July 2010 it was stated that the Veteran's depression was due to his erectile dysfunction.  The Veteran has not been afforded a VA examination and the Board notes that VA should provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's depression to include if it is secondary to any service-connected disability including his service-connected diabetes mellitus and his service-connected erectile dysfunction.  The VA examiner must opine if the Veteran's depression is at least likely as not due to or aggravated by the Veteran's service-connected diabetes mellitus or erectile dysfunction.

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.




Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received must be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of any psychiatric disorder, to include depression, found to be present.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A)  Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed a psychiatric disorder, to include depression?

B) Did a psychiatric disability entity, namely depression, have its onset during service?

C) Was a psychiatric disability entity, namely depression, caused by any event during service?

D) Was a psychiatric disability entity, namely depression, manifested within one year after the Veteran's discharge from service in September 1970?

E) Was a psychiatric disability entity, namely depression, caused by one or more of the Veteran's service-connected disabilities (namely, coronary artery disease, posttraumatic stress disorder, type II diabetes mellitus, peripheral neuropathy of the right and left lower extremities, left knee degenerative joint disease, and (or) erectile dysfunction)?

F) Was a psychiatric disability entity, namely depression, aggravated (permanently worsened) by one or more of the Veteran's service-connected disabilities (namely, coronary artery disease, posttraumatic stress disorder, type II diabetes mellitus, peripheral neuropathy of the right and left lower extremities, left knee degenerative joint disease, and (or) erectile dysfunction)?

In all conclusions, the examiner must explain the medical basis or bases for his or her opinion with use of the evidence of record.  If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically specify so in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to the need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

If the Veteran fails to report to his VA examination the RO/AMC must document all steps taken to notify the Veteran of his VA examination. 

3.  Following the above actions, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated; then readjudicate the issue of service connection for a psychiatric disorder, to include depression, as secondary to a service-connected disability.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


